ANDREWS, Judge (specially concurring). I agree with the majority, but because this case is remanded for a new trial, would like to address issues raised in the appeal which might arise at a second trial. In my view, defendant’s Points V and VII would require reversal if repeated at the new trial. Issue V alleges that certain statements made by the State’s witness, James Sedillo, were prejudicial because they related defendant’s case to a murder investigation and to a missing person inferentially involved in the murder case. Although the jury was admonished to disregard this testimony, the prejudicial nature of the testimony may not have been cured. See State v. Ferguson, 77 N.M. 441, 423 P.2d 872 (1967). In Issue VII, defendant claims that the court erred in allowing the same witness to present hearsay evidence. His testimony as to who had been in Petaca at the residence of the defendant in January, 1978, was based on hearsay. The witness, Sedillo, had no personal knowledge of the facts asserted and his testimony offered to prove the truth of the matter asserted, that Joe Gallegos had visited the defendant’s residence prior to the robbery, was therefore a violation of the defendant’s right to confrontation. Evid.R. 802, see State v. Mann, 87 N.M. 427, 535 P.2d 70 (Ct.App.1975). Since it did not fall within any exception to the hearsay rule, its admission was error and would be if offered again at the new trial.